 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Michael Brandt,                                  No. CV-18-08314-PCT-ESW
10                   Plaintiff,                       ORDER
11   v.
12   MP BHC LLC,
13                   Defendant.
14
15
16          The Court has reviewed Plaintiff’s First Amended Complaint (Doc. 13) that Plaintiff
17   has lodged pursuant to the Court’s January 22, 2019 Order (Doc. 12). Plaintiff has failed
18   to correct the deficiencies in the original Complaint (Doc. 1) regarding subject matter
19   jurisdiction.
20          For diversity jurisdiction pursuant to 28 U.S.C. § 1332, plaintiff and defendants
21   must be residents of different states and the matter in controversy must exceed the sum or
22   value of $75,000, exclusive of interest and costs. Matheson v. Progressive Specialty Ins.
23   Co., 319 F.3d 1089, 1090 (9th Cir. 2003) (“[J]urisdiction founded on [diversity grounds]
24   requires that the parties be in complete diversity and the amount in controversy exceed
25   $75,000.”). For the purpose of determining diversity of citizenship, a limited liability
26   company (“LLC”) is a citizen of every state in which its owners/members are citizens.
27   Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). Thus, a
28   plaintiff must “allege the citizenship of all the members” of an LLC to properly plead
 1   diversity jurisdiction. NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 611 (9th Cir. 2016).
 2   Here, the First Amended Complaint fails to allege the citizenship of each owner/member
 3   of Defendant MP BHC, LLC. Moreover, the First Amended Complaint fails to allege the
 4   citizenship of the Doe Defendants. “Doe defendants [ ] are not automatically disregarded
 5   for jurisdictional purposes.” Goldberg v. CPC Int'l, Inc., 495 F. Supp. 233, 236 (N.D. Cal.
 6   1980). The Court finds that the First Amended Complaint fails to establish diversity of
 7   citizenship. Plaintiff will be given the opportunity to re-file a First Amended Complaint
 8   that corrects this deficiency. As Plaintiff has alleged that certain Doe Defendants have
 9   committed torts against him, Plaintiff’s revised First Amended Complaint shall allege the
10   citizenship of the Doe Defendants in addition to the citizenship of each owner/member of
11   Defendant MP BHC, LLC.
12          For federal question jurisdiction, 28 U.S.C. § 1331 provides that district courts have
13   jurisdiction over “all civil actions that arise under the Constitution, laws, or treaties of the
14   United States.” A case “arises under” federal law either where federal law creates the cause
15   of action or “where the vindication of a right under state law necessarily turn[s] on some
16   construction of federal law.” Republican Party of Guam v. Gutierrez, 277 F.3d 1086, 1088-
17   89 (9th Cir. 2002) (quoting Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463
18   U.S. 1, 8-9 (1983)). Liberally construed, the First Amended Complaint alleges a violation
19   of the Fair Housing Act (“FHA”), 42 U.S.C. §§ 3601-3619.
20          To state a discrimination claim under the FHA, the plaintiff must establish a prima
21   facie case by alleging facts that: (i) plaintiff’s rights are protected under the FHA; and (ii)
22   as a result of the defendant’s discriminatory conduct, the plaintiff has suffered a distinct
23   and palpable injury. Harris v. Itzhaki, 183 F.3d 1043, 1051 (9th Cir. 1999). When, as
24   here, the plaintiff alleges discrimination on the basis of disability, he must suffer from a
25   handicap as defined in 42 U.S.C. § 3602(h). See United States v. Cal. Mobile Home Park
26   Mgmt., 107 F.3d 1374, 1380 (9th Cir. 1997). The FHA defines a handicap as: “(1) a
27   physical or mental impairment which substantially limits one or more of such person’s
28   major life activities, (2) a record of having such an impairment, or (3) being regarded as


                                                  -2-
 1   having such an impairment.” 42 U.S.C. § 3602(h). Plaintiff’s First Amended Complaint
 2   fails to adequately plead that Plaintiff suffers from a handicap within the meaning of 42
 3   U.S.C. § 3602(h). See Drawsand v. F.F. Properties, L.L.P., 866 F. Supp. 2d 1110, 1119
 4   (N.D. Cal. 2011) (“[Plaintiff’s] FHA claim is deficiently pled. As an initial matter, the
 5   Court cannot assess whether [Plaintiff] has a handicap within the meaning of § 3602(h)
 6   because she does not provide any details regarding her alleged disability. Instead, she
 7   makes the conclusory assertion that she ‘is a disabled veteran receiving a disability, which
 8   qualified her for her federally subsidized assistance program Section 8.’”).
 9          As the above jurisdictional defects may be cured, the Court will grant Plaintiff leave
10   to file a revised First Amended Complaint. See Swartz v. KPMG LLP, 476 F.3d 756, 760
11   (9th Cir. 2007) (“Assuming a substantive or jurisdictional defect in the pleadings, dismissal
12   without leave to amend is proper only if it is clear, upon de novo review, that the complaint
13   could not be saved by any amendment.”) (internal quotation marks and citation omitted).
14          Accordingly,
15          IT IS ORDERED striking Plaintiff’s lodged First Amended Complaint (Doc. 13)
16   with leave to refile a revised First Amended Complaint that complies with this Order and
17   corrects the deficiencies noted herein. Plaintiff shall have until July 10, 2019 to re-file a
18   revised First Amended Complaint. If filed, Plaintiff shall indicate on the pleading that it is
19   a “First Amended Complaint.” Failure to timely file a revised First Amended Complaint
20   may result in the dismissal of this action without further notice.
21          IT IS FURTHER ORDERED that if Plaintiff files a revised First Amended
22   Complaint, it may not be served until the Court has issued its screening order pursuant to
23   28 U.S.C.§ 1915(e)(2).
24          Dated this 11th day of June, 2019.
25
26
27
28


                                                 -3-
